Citation Nr: 1639001	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, including service in Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for posttraumatic stress disorder (PTSD) and assigned the initial 30 percent rating.   

Although the Veteran requested a hearing on his VA Form 9, formal appeal, he failed to appear to the hearing scheduled in September 2016.  No good cause has been presented regarding the Veteran's absence.  Accordingly, the Veteran's hearing request is deemed withdrawn.


FINDING OF FACT

During the entire appeal period, symptoms of PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See March 2008 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was provided VA examinations in February 2009 and March 2016.  The examinations and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

III. PTSD

The Veteran's PTSD has been rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under these criteria, a 30 percent rating is warranted for PTSD when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran's VA treatment records show ongoing mental health treatment.  In January 2007, the Veteran was described as appropriately dressed with good general hygiene.  He was alert and oriented to place, person, and time.  His mood was anxious and depressed and he had a narrow range of affect.  His impulse control was within limits, his speech normal in rate and volume, and there were no hallucinations or suicidal or homicidal ideation.  His concentration was fair and his judgment and insight were appropriate.  A GAF of 57 was assigned. 

In October 2007, the Veteran was again casually and appropriately dressed with good general hygiene.  His mood was brighter and he had a full range of affect with a congruent mood.  His speech was normal in rate and volume and he denied hallucinations and homicidal and suicidal ideation.  His concentration was fair and his judgment and insight were appropriate.  A GAF of 57 was assigned.

In May 2008, the Veteran was casually and appropriately dressed with good general hygiene.  He was alert and oriented to place, person, and time.  His mood was depressed and he had a narrow range of affect with a congruent mood.  His impulse control was within limits and his speech was normal in rate and volume.  Although he said he sometimes sees somebody passing by when he knows nobody is around, he denied hallucinations and suicidal and homicidal ideation.  His concentration was fair and judgment and insight were appropriate.  A GAF of 55 was assigned.

In October 2008, the Veteran was casually and appropriately dressed with good general hygiene.  He was alert and oriented to place, person, and time.  His mood was sad and with a full range of affect and a congruent mood.  His impulse control was within limits, his speech normal in rate and volume, and there were no hallucinations or suicidal or homicidal ideation.  He had a full attention span with fair concentration and appropriate judgment and insight.  A GAF of 50 was assigned.  

In March 2009, the Veteran reported stress associated with his marriage.  He said that he and his wife were meeting with friends from church about their marital problems and they agreed to make some changes to improve it.  He reported no suicidal or homicidal ideation.  

During the VA examination in April 2009, the Veteran reported that he was married and had a "rocky" relationship with his spouse.  He said he had occasional social relationships and that his activities and leisure pursuits included attending weekly church groups.  He was noted to be clean and neatly groomed and cooperative and friendly toward the examiner.  His affect was normal with a good mood.  His attention was intact and he was oriented to person, time, and place.  His thought process and content was unremarkable with no delusions.  His judgment and insight were intact.  He stated that he got 4 to 5 hours of sleep per night causing exhaustion that interfered with daytime activities.  He denied hallucinations and obsessive/ritualistic behavior.  He also denied panic attacks, homicidal ideation, and suicidal ideation.  His impulse control was good and his memory was normal.  He endorsed hypervigilance with an exaggerated startle response, irritability, and difficulty falling or staying asleep.  The examiner described the Veteran's symptoms as frequent, daily, chronic, and mild.  A GAF score of 61 was assigned.  The examiner opined that the Veteran's symptoms were most reflective of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

In May 2011, the Veteran was noted to be casually and appropriately dressed with good general hygiene.  He was alert and oriented to place, person, and time.  His mood was noted to be brighter with a full range of affect and congruent mood.  His impulse control was within limits, his speech normal in rate and volume, and there were no hallucinations or suicidal or homicidal ideation.  He had a full attention span with fair concentration and appropriate judgment and insight.  A GAF of 55 was assigned.  

In November 2014, the Veteran was in a "pleasant mood and interacted easily with members."  It was indicated that he maintained stability in mood and in conduct and the clinical impression was that he was calm with a mild impairment.  

In May 2015, the Veteran reported that his medication continues to help with his mood, irritability, and anxiety but that he still got anxious and irritable in crowds and loud environments.  He reported nightmares twice a week but stated medication helped.  He was noted to be jumpy and hypervigilant with intrusive memories at times.  He said he was not generally depressed and enjoyed exercising, visiting with a few friends, and church.  He had insomnia with fair energy and poor concentration.  He was described as alert and oriented with adequate grooming, well nourished, and mood and affect congruent.  His speech was articulate with normal rate, volume, and prosody.  His thoughts were organized with no gross cognitive deficits.  There were no suicidal or homicidal ideations or psychotic symptoms noted. 

In August 2015, the Veteran stated that he had a girlfriend and intended to get married.  His mood was variable and he said he was often anxious but that medication had helped a lot.  He noted that he had hypervigilance and nightmares and endorsed being jumpy, distracted, and irritable.  He stated that he enjoys exercising and going out to eat, as long as it's not crowded.  On examination, he was alert and oriented with adequate grooming, well nourished, and had a congruent mood and affect.  His speech was articulate with normal rate, volume, and prosody.  His thoughts were organized with no gross cognitive deficits.  There were no suicidal or homicidal ideations or psychotic symptoms noted. 

In February 2016, the Veteran indicated that he was still adjusting to getting remarried, stating it was stressful.  His mood was anxious and irritable and he was somewhat depressed, but thought his medication was helping some.  He had middle insomnia and endorsed hypervigilance, exaggerated startle, distractibility, and nightmares.  He enjoyed exercising.  He was noted to be generally isolative and avoid crowds.  His concentration was poor but on examination he was noted to be alert and oriented with adequate grooming and well nourished.  His mood and affect were congruent and speech articulate with normal rate, volume, and prosody.  His thoughts were organized.  There were no cognitive deficits and his insight and judgment were intact with no suicidal or homicidal ideation or psychotic symptoms noted.    

During the VA examination in March 2016, the examiner found the Veteran's symptoms consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  At that time he was living with his third wife and they had been married for 8 months.  He stated that his proneness toward irritation and aggravation was having a negative impact on his new marriage.  He reported being on good terms with his 2 adult children and that they call him occasionally.  He also indicated he had a good relationship with his parents and siblings.  They also call to make sure his is okay.  The Veteran stated that he has a few acquaintances who he occasionally visits and that he enjoys exercising.  The Veteran was prescribed medication for his PTSD.  The Veteran endorsed hypervigilance, irritable behavior and angry outbursts, problems with concentration, and sleep disturbance.  He stated that he had panic attacks that occurred weekly or less often and mild memory loss, such as forgetting names, directions, or recent events.  He was described as casually dressed with adequate grooming and hygiene.  His speech was clear and coherent and his thought process and content were unremarkable.  He was polite and cooperative towards the examiner with a slightly constricted affect.  The Veteran stated that he had intermittent suicidal or homicidal thoughts but no stated intent or plan.  No GAF score was assigned.  

Based on the above, the Board finds that the requirements for a rating in excess of 30 percent have not been met.  His anxiety disorder is not shown to have resulted in flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or, impaired abstract thinking.  The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  However, the Veteran's symptoms are found to cause no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Vazquez-Claudio, supra.  Although he endorses ongoing anxiety and hypervigilance, the evidence also shows that he got married during the appeal period and maintains a relationship with his children, parents, and siblings.  Additionally, he stated that he had a few friends he liked to visit and enjoyed attending church and exercising.  Further, while the Board acknowledges a one-time mention of intermittent thoughts of suicidal or homicidal ideation, the record regularly demonstrates that he denied such thoughts and even indicates that the Veteran was responding well to medication management.  He was regularly noted to have good impulse control, his speech was logical, and his symptoms were even referred to as mild on various occasions.  Finally, he was always described as neatly groomed and appropriately dressed, without indication of neglect of personal appearance and hygiene.   

The Board has considered the various GAF scores assigned during the appeal period, ranging from a low of 50 to a high of 61.  While a GAF score of 50 is reflective of serious symptoms, his score was typically in the mid-50's, reflective of moderate symptomatology.  The Board finds that the evidence showing the Veteran was alert, cooperative, and neatly dressed throughout this time period is more indicative of mild symptomatology.  The evidence shows that he has some friends, maintains family relationships, and enjoys attending church.  Additionally, while the Veteran's PTSD symptoms were described as chronic, the examiners regularly referred to them as mild.  He was also noted to be cooperative and even friendly to the examiners, with adequate impulse control.  There was no indication of obsessional rituals or an impairment of the ability to function independently.   

Symptoms reflective of a higher rating of 70 percent or 100 percent were likewise not shown during the period for consideration.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU was denied in a rating decision issued in April 2013.  There is no evidence in the claims file that he is contesting this decision.  Accordingly, TDIU is not currently before the Board.

Accordingly, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 30 percent for service-connected PTSD is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


